UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35221 State Investors Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Louisiana 27-5301129 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1041 Veterans Boulevard Metairie, Louisiana (Address of Principal Executive Offices) (Zip Code) (504) 832-9400 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of August14, 2012, 2,909,500 shares of the Registrant’s common stock were issued and outstanding. STATE INVESTORS BANCORP, INC. Form 10-Q Table of Contents Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements 1 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 35 Item 4 - Controls and Procedures 35 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 35 Item 1A - Risk Factors 36 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3 - Defaults Upon Senior Securities 36 Item 4 - Mine Safety Disclosures 36 Item 5 - Other Information 36 Item 6 - Exhibits 37 Signatures 38 PART I ITEM 1. FINANCIAL STATEMENTS STATE INVESTORS BANCORP, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share data) June 30, 2012 December 31, 2011 (Unaudited) (Audited) ASSETS Cash – non-interest bearing $ $ Cash – interest bearing Federal funds sold Cash and cash equivalents Investment securities: Available-for-sale Held-to-maturity ($462 and $500 at fair value) Loans, net Federal Home Loan Bank Stock Accrued interest receivable Premises and equipment, net Deferred income taxes Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits $ $ Advances from Federal Home Loan Bank Advance payments by borrowers for taxes and insurance Accrued interest payable 77 86 Other liabilities TOTAL LIABILITIES Stockholders’ Equity: Preferred Stock, $.01 par value – 1,000,000 shares authorized; none issued Common Stock, $.01 par value – 9,000,000 shares authorized; 2,909,500 issued and outstanding at June 30, 2012 and at December 31, 2011 29 29 Additional Paid in Capital Unallocated ESOP shares ) ) Unallocated Recognition and Retention Plan (RRP) shares ) Retained earnings-substantially restricted Accumulated other comprehensive income TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 STATE INVESTORS BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) For the Three Months Ended For the Six Months Ended June 30, June 30, (Unaudited) (Unaudited) INTEREST INCOME: Interest and fees on loans $ Interest on investment securities 58 Other interest and dividends 3 3 5 5 TOTAL INTEREST INCOME INTEREST EXPENSE: Interest on deposits Interest on Federal Home Loan Bank advances TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES 32 64 62 94 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Service charges and fees 76 54 TOTAL NON-INTEREST INCOME 76 54 NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy expense Data processing 89 Security 60 62 Deposit insurance premiums 73 92 Advertising 13 32 24 55 Other real estate owned expenses(income) – net - - - (7
